Exhibit 10.5

 

Execution Version

 

 

 

THIRD AMENDED AND RESTATED

CANADIAN GUARANTEE AGREEMENT

 

Dated as of February 15, 2019

 

From

 

UNITED RENTALS OF CANADA, INC.

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

--------------------------------------------------------------------------------



 

T A B L E  O F  C O N T E N T S

 

Section

 

 

 

Page

 

 

 

 

 

Section 1.

 

Guarantee; Limitation of Liability

 

2

 

 

 

 

 

Section 2.

 

Guarantee Absolute

 

2

 

 

 

 

 

Section 3.

 

Waivers and Acknowledgments

 

3

 

 

 

 

 

Section 4.

 

Subrogation

 

4

 

 

 

 

 

Section 5.

 

Payments Free and Clear of Taxes

 

5

 

 

 

 

 

Section 6.

 

[Reserved.]

 

5

 

 

 

 

 

Section 7.

 

Representations and Warranties

 

5

 

 

 

 

 

Section 8.

 

Amendments, Guarantee Supplements, Etc.

 

5

 

 

 

 

 

Section 9.

 

Notices, Etc.

 

6

 

 

 

 

 

Section 10.

 

No Waiver; Remedies

 

6

 

 

 

 

 

Section 11.

 

Right of Set-off

 

6

 

 

 

 

 

Section 12.

 

Continuing Guarantee; Assignments under the Credit Agreement

 

6

 

 

 

 

 

Section 13.

 

Execution in Counterparts

 

6

 

 

 

 

 

Section 14.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

7

 

 

 

 

 

Section 15.

 

Amendment and Restatement

 

8

 

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED

CANADIAN GUARANTEE AGREEMENT

 

THIRD AMENDED AND RESTATED CANADIAN GUARANTEE AGREEMENT dated as of February 15,
2019 (this “Guarantee”) made by United Rentals of Canada, Inc., a company
amalgamated under the laws of the Province of Ontario (the “Company”) and the
Additional Guarantors (as defined in Section 8(b)) (the Company and such Persons
so listed and the Additional Guarantors being, collectively, the “Guarantors”
and, individually, each a “Guarantor”) in favor of the Secured Parties (as
defined in the Credit Agreement referred to below).

 

WHEREAS, United Rentals, Inc., United Rentals (North America), Inc., certain of
their Subsidiaries, the Company, the Agent and the lenders are party to a credit
agreement, dated as of June 9, 2008, as amended and restated as of October 14,
2011 and as further amended and restated as of March 31, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing prior to the
date hereof, the “Existing Credit Agreement”);

 

WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to a third amended and
restated credit agreement, dated as of the date hereof (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time,
including any such amendment, restatement, extension, supplement or other
modification that extends the maturity of, restructures, refunds, refinances or
increases the Indebtedness under such agreement, in whole or in part, the
“Credit Agreement”; capitalized terms used but not defined herein are used
herein as therein defined), among the Borrowers party thereto, the Guarantors
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as the Agent;

 

WHEREAS, each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement;

 

WHEREAS, in connection with the Existing Credit Agreement, certain guarantors
entered into a Canadian Guarantee Agreement (as defined in the Existing Credit
Agreement), dated as of June 9, 2008, as amended and restated on October 14,
2011 and further amended and restated on March 31, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing prior to the date
hereof, the “Existing Guarantee”);

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
maintenance and making of Loans and the issuance of Letters of Credit by the
Lenders thereunder, and the provision of certain Bank Products by the Lenders or
their Affiliates from time to time that each Guarantor shall have executed and
delivered this Guarantee;

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and the Lenders to amend and restate the Existing Credit Agreement by the
entering into of the Credit Agreement, the Lenders to maintain and make Loans
and to issue Letters of Credit under the Credit Agreement and the Lenders and
their Affiliates to provide Bank Products from

 

--------------------------------------------------------------------------------



 

time to time, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees that the Existing Guarantee shall be amended and restated as
follows:

 

Section 1.      Guarantee; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, of all Canadian
Obligations, French Obligations and ROW Obligations of each other Obligor,
whether now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, Attorney Costs) incurred by the Agent or any
other Secured Party (to the extent provided for in the Credit Agreement) in
enforcing any rights under this Guarantee or any other Loan Document.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Obligor to any Secured Party but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.  For the
avoidance of doubt, Guaranteed Obligations shall not include Excluded Swap
Obligations.

 

Section 2.      Guarantee Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid in accordance with the terms thereof, to the
maximum extent permitted by law.  The Obligations of each Guarantor under or in
respect of this Guarantee are independent of the Guaranteed Obligations or any
other Obligations of any other Obligor, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guarantee,
irrespective of whether any action is brought against any Borrower or any other
Obligor or whether any Borrower or any other Obligor is joined in any such
action or actions.  The liability of each Guarantor under this Guarantee shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the maximum extent permitted by law, any defenses
it may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto or relating to any other Guaranteed
Obligations;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Obligor under or in respect of the Loan Documents or any agreement
or instrument relating thereto or relating to any other Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any Loan
Document or any agreement or instrument relating thereto or relating to any
other Guaranteed Obligations, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Obligor or any of its Subsidiaries or otherwise;

 

--------------------------------------------------------------------------------



 

(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

 

(d)           any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Obligor or
any other assets of any Obligor or any of its Subsidiaries;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of any Obligor or any of its Subsidiaries;

 

(f)            any failure of any Secured Party to disclose to any Obligor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Obligor now or
hereafter known to such Secured Party;

 

(g)           the failure of any other Person to execute or deliver this
Guarantee, any Guarantee Supplement (as hereinafter defined) or any other
guarantee or agreement, or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h)           any assignment for the benefit of any Secured Party or any other
marshalling of assets and liabilities of any Guarantor;

 

(i)            any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Secured Party that might otherwise constitute a defense (other than a
defense of Full Payment) available to, or a discharge of, any Obligor or any
other guarantor or surety.

 

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Obligor or
otherwise, all as though such payment had not been made.

 

Section 3.      Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guarantee and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Obligor or
any other Person or any Collateral.

 

(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guarantee until Full Payment and each Guarantor
acknowledges that this Guarantee is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

--------------------------------------------------------------------------------



 

(c)           Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Obligors, any other guarantor or
any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d)           Each Guarantor acknowledges that the Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guarantee, foreclose under the Canadian Security Agreement
pursuant to Section 20 thereof by nonjudicial sale, and, to the extent permitted
by law, each Guarantor hereby waives any defense to the recovery by the Agent
and the other Secured Parties against such Guarantor of any deficiency after
such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

 

(e)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Obligor or any of
its Subsidiaries now or hereafter known by such Secured Party.

 

(f)            Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.

 

Section 4.      Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Obligor or any other Guarantor (as such
term is defined in the Credit Agreement) that arise from the existence, payment,
performance or enforcement of such Guarantor’s Obligations under or in respect
of this Guarantee or any other Loan Document or any other agreement relating to
any Guaranteed Obligations, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Obligor or any other Guarantor (as such term is defined in
the Credit Agreement) or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Borrower, any other
Obligor or any other Guarantor (as such term is defined in the Credit
Agreement), directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until Full Payment has occurred.  If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the date on which Full Payment has occurred, such amount shall be
received and held in trust for the benefit of the Secured Parties and shall
forthwith be paid or delivered to the Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guarantee,
whether matured or unmatured, in accordance with the terms of the Loan Documents
or any other

 

--------------------------------------------------------------------------------



 

agreement relating to any Guaranteed Obligations, or to be held as Collateral
for any Guaranteed Obligations or other amounts payable under this Guarantee
thereafter arising.  If (i) any Guarantor shall make payment to any Secured
Party of all or any part of the Guaranteed Obligations, and (ii) Full Payment
shall occur, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guarantee.

 

Section 5.      Payments Free and Clear of Taxes.  Any and all payments made by
any Guarantor under or in respect of this Guarantee or any other Loan Document
shall be made in accordance with Section 5.1 of the Credit Agreement.

 

Section 6.      [Reserved.]

 

Section 7.      Representations and Warranties.  Each Guarantor hereby
represents and warrants as follows:

 

(a)           There are no conditions precedent to the effectiveness of this
Guarantee that have not been satisfied or waived.

 

(b)           Such Guarantor has, independently and without reliance upon any
Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guarantee and each other Loan Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other
Obligor on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Obligor.

 

Section 8.      Amendments, Guarantee Supplements, Etc.  (a)  No amendment or
waiver of any provision of this Guarantee and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)           Upon the execution and delivery by any Person of a guarantee
supplement in substantially the form of Exhibit A hereto (each, a “Guarantee
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guarantee to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Canadian
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guarantee”, “hereunder”, “hereof” or words
of like import referring to this Guarantee, and each reference in any other Loan
Document to the “Canadian Guarantee Agreement”, “thereunder”, “thereof” or words
of like import referring to this Guarantee, shall mean and be a reference to
this Guarantee as supplemented by such Guarantee Supplement.

 

--------------------------------------------------------------------------------



 

Section 9.      Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing, or by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (b) four days after it shall have been mailed by
United States and/or Canada Post mail, first class, certified or registered,
with postage prepaid, or (c) in the case of notice by such a telecommunications
device, when properly transmitted, if to any Guarantor, addressed to it in care
of the Borrowers’ Agent at the Borrowers’ Agent’s address specified in
Section 14.8 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 14.8 of the Credit Agreement, if to any Lender or
any of its Affiliates providing Bank Products, at its address specified in the
applicable agreement in respect thereof to which it is a party, or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party.  Delivery by telecopier or other electronic
communication of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Guarantee or of any Guarantee Supplement to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.

 

Section 10.    No Waiver; Remedies.  No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.    Right of Set-off.  Each Guarantor hereby agrees to all terms and
conditions set forth in Section 14.15 of the Credit Agreement.

 

Section 12.    Continuing Guarantee; Assignments under the Credit Agreement. 
Subject to Section 13.11 of the Credit Agreement, this Guarantee is a continuing
guarantee and shall (a) remain in full force and effect until Full Payment has
occurred, (b) be binding upon the Guarantors, their successors and assigns and
(c) inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns.  Without limiting the generality of
clause (c) of the immediately preceding sentence, any Secured Party may assign
or otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Secured
Party herein or otherwise, in each case as and to the extent provided in
Section 12.2 (or, in the case of the Agent, Article XIII) of the Credit
Agreement.  No Guarantor shall have the right to assign its rights hereunder or
any interest herein  (except pursuant to a transaction permitted under the
Credit Agreement) without the prior written consent of the Agent.  At the
relevant Guarantor’s request, any release of a Guarantor in accordance with the
Credit Agreement shall be acknowledged and evidenced in writing by the Agent.

 

Section 13.    Execution in Counterparts.  This Guarantee and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Guarantee by

 

--------------------------------------------------------------------------------



 

telecopier or other electronic communication shall be effective as delivery of
an original executed counterpart of this Guarantee.

 

Section 14.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

(a)  THIS GUARANTEE SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE
MAY BE BROUGHT IN THE COURTS OF THE PROVINCE OF ONTARIO AND BY EXECUTION AND
DELIVERY OF THIS GUARANTEE, EACH OF THE GUARANTORS AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH OF THE GUARANTORS AND THE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTEE.  NOTWITHSTANDING THE FOREGOING:  (x) THE AGENT SHALL HAVE THE RIGHT
TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GUARANTOR OR ANY PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(y) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c)           EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OR ANY SUMMONS
COMPLAINT OR OTHER PROCESS UPON IT, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF THE PROVINCE OF ONTARIO AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN SECTION 14.8 OF THE
CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED POSTAGE PREPAID.  NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF THE AGENT TO SERVE LEGAL PROCESS BY ANY OTHER
MANNER PERMITTED BY LAW.

 

THE GUARANTORS AND THE AGENT EACH IRREVOCABLY WAIVES THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR

 

--------------------------------------------------------------------------------



 

ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE GUARANTORS AND THE AGENT EACH
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

Section 15.    Amendment and Restatement.  On the date hereof, the Existing
Guarantee is hereby amended, restated and superseded in its entirety by this
Guarantee.  The parties hereto acknowledge and agree that (i) this Guarantee and
the other Loan Documents executed and delivered in connection herewith do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) or the “Guaranteed
Obligations” (as defined in the Existing Guarantee) under the Existing Guarantee
or any of the other Loan Documents; (ii) such “Obligations” and “Guaranteed
Obligations” are in all respects continuing (as amended and restated on the date
hereof by this Guarantee and by the Credit Agreement) and (iii) the agreements
set forth under the Existing Guarantee and the other Loan Documents are in all
respects continuing and in full force and effect and are hereby fully ratified
and affirmed in favor of the Agent for the benefit of the Secured Parties (as
amended and restated on the date hereof).  Without limitation of the foregoing,
each Guarantor hereby fully and unconditionally ratifies and affirms this
Guarantee and agrees that the agreements provided hereunder and under the
Existing Guarantee shall from and after the date hereof apply to all Obligations
and Guaranteed Obligations hereunder and under the other Loan Documents.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guarantee to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President, Treasurer

 

--------------------------------------------------------------------------------



 

THE AMENDMENT AND

RESTATEMENT OF THE EXISTING

GUARANTEE IS AGREED TO AND

ACKNOWLEDGED:

 

AGENT:

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name: Cynthia G. Stannard

 

 

Title:   Senior Vice President

 

 

--------------------------------------------------------------------------------



 

Exhibit A
to the
Canadian Guarantee Agreement

 

FORM OF GUARANTEE SUPPLEMENT

 

                     ,

 

To:  Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) the Third Amended and Restated Credit Agreement, dated
as of February 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, including any such amendment,
restatement, extension, supplement or other modification that extends the
maturity of, restructures, refunds, refinances or increases the Indebtedness
under such agreement, in whole or in part, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation, United Rentals (North America), Inc., a
Delaware corporation, United Rentals of Canada, Inc., a corporation amalgamated
under the laws of the Province of Ontario, United Rentals International B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) organized under the Laws of the Netherlands, the other
Borrowers party thereto, the other Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Agent and (ii) the
Canadian Guarantee Agreement referred to in the Credit Agreement (such Canadian
Guarantee Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guarantee Supplement, being the “Guarantee”).  The capitalized terms
defined in the Guarantee or in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

 

Section 1.  Guarantee; Limitation of Liability.  (a)   The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, of all Guaranteed
Obligations, and agrees to pay any and all expenses (including, without
limitation, Attorney Costs) incurred by the Agent or any other Secured Party (to
the extent provided for in the Credit Agreement) in enforcing any rights under
this Guarantee Supplement, the Guarantee or any other Loan Document.  Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Obligor to any Secured Party but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.

 

Section 2.  Obligations Under the Guarantee.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guarantee to the same extent as each of the other
Guarantors thereunder.  The undersigned further agrees, as of the date first
above written, that each reference in the Guarantee to an

 

--------------------------------------------------------------------------------



 

“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 7 of the Guarantee to the same
extent as each other Guarantor.

 

Section 4.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Guarantee Supplement by telecopier or other electronic
communication shall be effective as delivery of an original executed counterpart
of this Guarantee Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)   THIS
GUARANTEE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE
SUPPLEMENT MAY BE BROUGHT IN THE COURTS OF THE PROVINCE OF ONTARIO, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTEE SUPPLEMENT, THE UNDERSIGNED CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.

 

(B)  THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY ONTARIO PROVINCIAL
COURT OR ANY FEDERAL COURT OF CANADA SITTING IN THE PROVINCE OF ONTARIO, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE SUPPLEMENT OR THE GUARANTEE, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND THE UNDERSIGNED HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH ONTARIO PROVINCIAL COURT OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT OF CANADA.  THE
UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTEE SUPPLEMENT OR
THE GUARANTEE OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE
SUPPLEMENT OR THE GUARANTEE IN THE COURTS OF ANY OTHER JURISDICTION.

 

(C)  THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTEE SUPPLEMENT OR THE GUARANTEE IN ANY ONTARIO
PROVINCIAL COURT OR FEDERAL COURT.  THE UNDERSIGNED HEREBY

 

--------------------------------------------------------------------------------



 

IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT.  THE UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(d)  THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, THE ADVANCES OR THE ACTIONS OF ANY
SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.  THE UNDERSIGNED AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
UNDERSIGNED AGREES THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTEE SUPPLEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.

 

[remainder of the page intentionally left blank]

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------